Citation Nr: 1751254	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-03 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for right knee pain.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for left knee pain.

3.  Entitlement to an initial evaluation in excess of 10 percent for the period of September 17, 2009 to January 29, 2012, and 20 percent from January 30, 2012 to the present for the Veteran's service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to January 1999 and from January 2003 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii which, in pertinent part, granted service connection for the Veteran's lumbar spine disability with an evaluation of 10 percent, effective September 17, 2009.  The Veteran's file has since been transferred to the RO in St. Petersburg, Florida.  In a November 2013 rating decision, the RO increased the lumbar spine disability rating from 10 percent to 20 percent, effective January 30, 2012.

This matter was previously remanded by the Board in February 2016 to obtain all service treatment records for the Veteran's first period of service from May 8, 1990 to January 15, 1999 and to schedule the Veteran for a VA examination.  If the requested records were unable to be obtained, the AOJ was asked to make a formal finding of unavailability, provide the Veteran with the necessary notice, and associate these documents with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Upon review of the record, the Board finds that the issues must once again be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.

The Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

As noted in the introduction, the matter was previously remanded in February 2016 to obtain records and schedule a VA examination.  If the requested records were unable to be obtained, the AOJ was asked to make a formal finding of unavailability, provide the Veteran with the necessary notice, and associate these documents with the file.  The Board finds that the AOJ did not comply with the remand instructions as no formal finding of unavailability was produced, nor was the Veteran provided with the necessary notice.  

With regard to the lumbar spine disability, a new examination and opinion is required because the April 2016 examination of record is internally inconsistent and the examiner did not conduct sufficient testing.  The examiner stated that the Veteran does not suffer from ankylosis of the spine in one section of the examination, but in another section of the examination the examiner stated the Veteran had "less movement than normal due to ankylosis."  Given these inconsistent findings, a new examination is required.

Additionally, the Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The final sentence of § 4.59 reads "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The April 2016 examination has not met this requirement.  The examination conducted on remand should include all necessary testing.

Accordingly, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  Attempt to locate all service treatment records from the Veteran's first period of service from May 8, 1990 to January 15, 1999.  If the records cannot be obtained, make a formal finding of unavailability, provide the Veteran with the necessary notice, and associate these documents with the file.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability. 

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should provide findings as to the range of motion of the lumbar spine, including flexion and extension.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the impact of the Veteran's lumbar spine disability on his ability to work. 

The examiner must provide a complete rationale for all the findings and opinions.

4.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


